Citation Nr: 1435403	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-47 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a growth on the roof of the mouth.

2.  Entitlement to service connection for a cardiac disorder, including a heart attack.

3.  Entitlement to service connection for a cyst under the armpit.

4.  Entitlement to service connection for residuals of circumcision.

5.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
The Veteran was scheduled to appear for a Board hearing in July 2013. However, he failed to report for this hearing and provided no explanation for his failure to report. His hearing request, therefore, has been deemed withdrawn. 38 C.F.R. § 20.702(d) (2013).

A review of the Virtual VA electronic claims file reveals a March 2014 appellate brief. The additional documents are either duplicative of documents contained within the paper claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents for this appeal.

The Board notes that the only paper VA Form 21-22 associated with the claims file indicates a different power of attorney than the one listed on the front page.  VBMS, however, and all other records associated with the paper and electronic claims files indicate DAV as the proper power of attorney beginning at least in 2010, after the Veteran attempted to use a non-VA-accredited attorney.  The Board thus concludes that DAV is the appropriate power of attorney and clarification is not needed.
 
The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a growth on the roof of mouth was previously denied in a November 2005 rating decision; the Veteran did not appeal this decision or submit new and material evidence within one year of its issuance.

2.  The Veteran did not submit new and material evidence in support of his petition to reopen.

3.  The Veteran did not have service in Vietnam, nor was he otherwise exposed to herbicides during active service.  

4.  Heart disease was not incurred during or as a result of service, nor is it presumptively related to service. 

5.  The Veteran does not have a cyst under the armpit.  

6.  The Veteran does not have a disability resulting from a circumcision performed during service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a growth on the roof of the mouth. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  Heart disease was not incurred in or aggravated by service, nor presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a grant of service connection for a cyst under the armpit are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for a grant of service connection for residuals of circumcision are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This includes notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 1696 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103 ; 38 C.F.R. § 3.159(b).  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2009, May 2009, and February 2010 that fully addressed all notice elements; there have been subsequent readjudications.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Regarding the Veteran's petition to reopen his claim of service connection for a growth in his mouth, VA did not provide the Veteran with a medical examination. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. Unless new and material evidence is submitted, VA does not have a duty to provide an examination to the Veteran in this situation. 38 C.F.R. § 3.159(c). As determined below, the Board finds that new and material evidence was not submitted regarding this claim.

Regarding the service connection claims, an examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  No examination or nexus opinion is required regarding the claims for heart disease or a cyst as the evidence shows there is no in-service event, injury, or symptoms and any opinion would be speculative. For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  A VA examination was conducted regarding the Veteran's claim for residuals of a circumcision.  The Board finds that examination to be adequate as it is based on a review of the record, a physical examination of the Veteran, and contains a reasoned opinion.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and material evidence

A claim in which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. New evidence is defined as evidence not previously received by agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the original claim. 38 C.F.R. § 3.156(b). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). 

Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In a November 2005 rating decision, the claim was denied because the evidence did not a growth on the roof of his mouth during service or a relationship to service.  The Veteran did not appeal nor submit new and material evidence within one year of the rating decision.  The decision is thus final based on the evidence then of record. See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. § 20.1103 (2013).

Of record at the time of the 2005 rating decision was service treatment records and VA records.  No records showed a growth on the roof of the mouth. 

In support of reopening his claim, the Veteran submitted updated post service treatment records.  However, although this evidence is new and as it was not previously of record, it is not material to the Veteran's claim, as it does not indicate any in-service symptoms, injury, or disease, or a current disability of growth on the roof of the mouth.  Therefore, the Veteran's petition to reopen his claim of service connection for a growth on the roof of his mouth is denied. 

Service connection claims

As stated above, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.

If a Veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases. 38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Although the Veteran served during the period of the Vietnam War, he has not alleged that he served in Vietnam or the waterways of Vietnam.  His DD-214 indicates foreign service, but his service treatment records indicate service in Cuba.  Additionally, the NPRC notified VA in February 2012 that there were no records of exposure to Agent Orange.  Therefore, the evidence does not support exposure to herbicides.  Accordingly, presumptive service connection due to Agent Orange exposure is not warranted for the claimed disabilities.  

The Veteran may also establish service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, cardiovascular disease may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 


Cardiac disease, including heart attack

The Veteran contends that he experienced heart attacks in 1990 and 1991 and these are due to his period of service.  The Veteran does not allege inservice symptoms or continuity of symptoms thereafter.  The Veteran's claim is denied.

Service treatment records are negative for any symptoms, diagnosis, or treatment of a heart disorder.  A June 1966 record shows "heart: OK."  In March 1967, the Veteran's heart was within normal limits. His September 1969 service discharge examination shows a normal clinical evaluation of his heart.  Post-service, the Veteran suffered a heart attack in 1990 and records show continuous treatment for coronary artery disease.   

Based on the record, the Veteran's claim must be denied.  First, there is a current disability of coronary artery disease.  Second, however, there is no in-service event, injury, or disease.  No symptoms, treatment, or injury was shown or alleged to have occurred during service.  As noted above, the evidence does not support any exposure to Agent Orange.  Third, coronary artery disease was not noted to have begun within one year of service discharge.  

The Board acknowledges the Veteran's statements that his cardiac disease is due to service and finds the Veteran to be competent and credible to provide evidence of his symptoms, but not to provide a statement of etiology.  Such an opinion is medically complex and not capable of lay observation, as opposed to ringing in the ears or scars.  Thus, the evidence does not indicate a relationship of the current disability to service.  Therefore, presumptive and direct service connection must be denied.  

Cyst under armpit

The Veteran contends that he has a cyst under his armpit that is due to service.  
Service treatment records the Veteran sought treatment in March 1968 for "what looks like a cyst or ingrown hair." The affected body part was not stated.  However, on a subsequent medical record that same day, the surgical clinic noted the Veteran had pain in a nodule in the upper left groin.  There is no mention of a cyst in his armpit.  The Veteran's separation examination showed an abnormal clinical evaluation of his skin with a notation of a history of a skin disorder.  The nature of the skin disorder was not specified.

Post-service treatment records show no symptoms, diagnosis, or treatment for a cyst in the Veteran's armpit.  

The Veteran stated that he has a cyst that is due to service.  The Board does not find the Veteran's statements that he has a current cyst in his armpit to be credible.  This is because VA and private treatment records document symptoms and treatment for various disabilities, including skin disorders, but there appear no complaints in the records for this cyst.  Additionally, despite requests to provide more information, the Veteran has not done so at any point - the only lay statements of record are that his cyst is due to service.  Accordingly, without a current disability, as the lay evidence, which is plainly competent, is not credible, and there is no medical evidence of a current or recurrent cyst.  In order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Therefore, without evidence of a current disability, the preponderance of the evidence is against the claim and the Veteran's claim is denied.  

Residuals of circumcision

Service treatment records indicate the Veteran underwent a circumcision during service in August 1968.  A clinical evaluation of his G-U system upon discharge was normal.

The Veteran underwent a VA genitourinary examination in July 2010.  The Veteran reported that he had an elective circumcision in service and denied any problems as a result.  The examiner performed a physical examination and concluded the "Veteran is status post elective circumcision.  He has no chronic residuals related to his elective circumcision in service." 

In order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez, 259 F.3d 1356. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. at 225.  Although the Veteran underwent a circumcision in service, there is no evidence, lay or medical, of a current disability.  Therefore, the Veteran's claim is denied.


ORDER

As new and material evidence has not been presented, the Veteran petition to reopen a claim of service connection for a growth on the roof of the mouth is denied.

Service connection for a cardiac disorder is denied.

Service connection for a cyst under the armpit is denied.

Service connection for residuals of a circumcision is denied.   


REMAND

The purpose of this remand is to afford the Veteran a VA examination.  Service treatment records show the Veteran was treated in service for acute respiratory disease, viral.  Post-service treatment records show the Veteran is being treated for COPD.  The Veteran has not been afforded a VA examination to address service connection for a respiratory disorder.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim. 38 C.F.R. § 3.159(c)(4)(i) (2013). A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service. See id; McLendon, 20 Vet App. at 83.

In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran currently has a respiratory disorder related to service.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of any respiratory disorders. The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disorder that was caused by or incurred during his military service. The examiner must specifically address the following: 1) the Veteran's lay statements; 2) the treatment contained in the Veteran's STRs for acute respiratory disease, and 3) post-service diagnoses of COPD. 

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


